NO. 07-12-00149-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  NOVEMBER 7, 2012


                            JARRED ALFORD, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


        FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

              NO. 2011-464,220; HONORABLE MARK HOCKER, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                            ON ABATEMENT AND REMAND

       Appellant Jarred M. Alford appeals from the trial court's judgment finding him

guilty of driving while intoxicated. Appellant filed notice of appeal on April 25, 2012. The

clerk's record was received and filed on July 23. The reporter's record was due on

October 5. By letter of October 19, we advised the reporter that the record was late and

directed the reporter to advise us of the status of the reporter’s record on or before

October 29. As of this date, the court reporter has not responded.
       Accordingly, we abate this appeal and remand the cause to the trial court for

further proceedings. See Tex. R. App. P. 35.3(c). On remand, the trial court shall utilize

whatever means it finds necessary to determine the following:

       1.     Why the reporter has not responded to the Court's directive;

       2.     Why the reporter's record has not been filed;

       3.     When this Court can expect the record to be filed; and

       3.     Whether an alternative or substitute reporter should or can be
              appointed to complete the record in a timely manner.


       The trial court shall (1) execute findings of fact and conclusions of law addressing

the foregoing issues, (2) cause a supplemental clerk's record to be developed

containing its findings of fact and conclusions of law and any orders it may issue relating

to this matter, and (3) if the trial court holds a hearing, cause the hearing to be

transcribed and cause a reporter's record of the hearing to be prepared. The trial court

shall then file the supplemental clerk's record and the reporter's record of the hearing, if

any, with the clerk of this Court on or before November 30, 2012. Should further time be

needed by the trial court to perform these tasks, same must be requested before

November 30, 2012.


       It is so ordered.

                                                        Per Curiam



Do not publish.




                                             2